    Case: 1:19-cv-06627 Document #: 78 Filed: 01/31/20 Page 1 of 2 PageID #:1001




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

  IN RE SURESCRIPTS ANTITRUST
  LITIGATION
                                                     Civil Action No. 1:19-cv-06627

  This Document Relates To:                          Judge John J. Tharp, Jr.

  All Class Actions



                     SURESCRIPTS, LLC’S MOTION TO DISMISS
               PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT

       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and for the

reasons set forth in the memorandum in support of this motion, Defendant Surescripts, LLC

(“Surescripts”) hereby moves this Court to dismiss all counts of the Plaintiffs’ Consolidated Class

Action Complaint for lack of subject matter jurisdiction and for failure to state a claim upon which

relief can be granted.

       WHEREFORE, Surescripts respectfully requests that this Court dismiss all counts of

Plaintiffs’ Consolidated Class Action Complaint and requests such other relief as this Court deems

appropriate.



Dated: January 31, 2020                               Respectfully Submitted,

                                                      /s/ Alfred C. Pfeiffer, Jr.
                                                      Alfred C. Pfeiffer, Jr. (CA Bar 120965)
                                                      Elizabeth C. Gettinger (pro hac vice)
                                                      LATHAM & WATKINS LLP
                                                      505 Montgomery Street, Suite 2000
                                                      San Francisco, CA 94111-6538
                                                      Telephone: (415) 391-0600
                                                      Fax: (415) 395-8095
                                                      al.pfeiffer@lw.com
                                                      elizabeth.gettinger@lw.com


                                                 1
Case: 1:19-cv-06627 Document #: 78 Filed: 01/31/20 Page 2 of 2 PageID #:1001




                                         Amanda P. Reeves (pro hac vice)
                                         Allyson M. Maltas (pro hac vice)
                                         LATHAM & WATKINS LLP
                                         555 Eleventh Street, NW, Suite 1000
                                         Washington, DC 20004-1304
                                         Telephone: (202) 637-2183
                                         Fax: (202) 637-2201
                                         amanda.reeves@lw.com
                                         allyson.maltas@lw.com

                                         Katrina L. Robinson (CA Bar 305603)
                                         LATHAM & WATKINS LLP
                                         330 North Wabash Avenue, Suite 2800
                                         Chicago, IL 60611
                                         Telephone: (312) 876-7700
                                         Fax: (312) 993-9767
                                         katrina.robinson@lw.com

                                         Attorneys for Defendant Surescripts, LLC




                                     2
